DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 7, and 17-22 are pending and Claims 1-3, 7, and 19-22 have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 07/01/2022, the following has occurred: Claims 1, 2, and 7 have been amended; Claims 4, 6, 8-10, and 12-13 have been canceled; Claims 19-22 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendments have overcome the 112 rejections set forth in the previous action.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahan (US 5,082,226) in view of Ray (US 3,889,912).
Regarding Claim 1, Mahan discloses a curtain rod bracket comprising: a bracket insert (Mahan: Fig. 1; 34) having a wall section (Mahan: Fig. 1; 36) and an extension section; a mounting plate (Mahan: Fig. 1-3; 10) configured for mounting on a horizontal mounting surface on top of a window casing and including at least one securing aperture (Mahan: Annotated Fig. 1; S), a mounting spike aperture (Mahan: Annotated Fig. 1; M) and at least one wall portion slot (Mahan: Fig. 1-3; 94, 96) formed therein, the at least one wall portion slot being configured to receive at least a portion of the wall section therethrough, an underside of the mounting plate including a spike (Mahan: Fig. 1-3; 68) configured to aid in an initial positioning and securing of the mounting plate along the horizontal mounting surface.
Mahan fails to disclose a bracket insert having a wall section and an extension section with a distal end including a cradle portion; and an adjustable fastener configured to insertably engage an aperture formed in the cradle portion. However, Ray teaches a bracket insert having a wall section (Ray: Annotated Fig. 2; W) and an extension section (Ray: Annotated Fig. 2; E) with a distal end including a cradle portion (Ray: Fig. 2; 37); and an adjustable fastener (Ray: Annotated Fig. 2; F) configured to insertably engage an aperture formed in the cradle portion.
Mahan and Ray are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket insert in Mahan with the bracket insert from Ray, with a reasonable expectation of success, in order to provide a holder attachment that can receive a cylindrical type curtain rod, enabling the bracket to support more types of curtain arrangements (Ray: Col. 3, Ln. 11-27), thereby making the bracket more versatile.
Regarding Claim 2, Mahan, as modified, teaches the curtain rod bracket of claim 1 wherein the bracket insert includes a bend (Ray: Annotated Fig. 2; B) between the wall section and the extension section (Ray: Annotated Fig. 2; E).  
Regarding Claim 3, Mahan, as modified, teaches the curtain rod bracket of claim 2 but fails to explicitly disclose a bracket insert bend that is 93⁰.
Mahan, as modified, teaches the claimed invention, except for the specific angle recited in claim 3. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to use the 93⁰ angle for the bend with the motivation of providing a dimension that better conforms to a supported item, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding Claim 7, Mahan, as modified, teaches the curtain rod bracket of claim 1 wherein the cradle portion (Ray: Fig. 2; 37) is configured to receive a curtain rod.
Regarding Claim 19, Mahan, as modified, teaches the curtain rod bracket of claim 1, wherein the at least one wall portion slot (Mahan: Fig. 1-3; 94, 96) includes a first wall portion slot and a second wall portion slot.
Regarding Claim 20, Mahan, as modified, teaches the curtain rod bracket of claim 19, wherein the first wall portion slot (Mahan: Fig. 1-3; 94, 96) is parallel to the second wall portion slot (Mahan: Fig. 1; Col. 4, Ln. 63-67).
Regarding Claim 21, Mahan, as modified, teaches the curtain rod bracket of claim 1, further comprising mounting spikes (Mahan: Fig. 1-3; 68) configured to insertably engage the at least one securing aperture (Mahan: Annotated Fig. 1; S) and mounting spike aperture (Mahan: Annotated Fig. 1; M).
Regarding Claim 22, Mahan, as modified, teaches the curtain rod bracket of claim 1, wherein the at least one securing aperture (Mahan: Annotated Fig. 1; S) includes a first securing aperture and a second securing aperture.

    PNG
    media_image1.png
    747
    625
    media_image1.png
    Greyscale

I: Mahan; Annotated Fig. 1


    PNG
    media_image2.png
    570
    968
    media_image2.png
    Greyscale

II: Ray; Annotated Fig. 2

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631